Citation Nr: 1427753	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-17 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD) with bronchiectasis.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from November 1956 to October 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a February 2013 decision, the Board denied the Veterans claim.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  While the matter was pending before the Court, in September 2013, the Veteran's attorney and a representative of VA's Office of General Counsel filed a Joint Motion for Remand.  

In an October 2013 Order, the Court vacated the Board's February 2013 decision and remanded the matter for readjudication in light of the Joint Motion. 

The Veteran's claim was remanded by the Board for additional development in December 2013.  The case is once again before the Board. 


FINDINGS OF FACT

1. There is no evidence of bronchiectasis manifested to a compensable degree within one year following discharge from active service.

2. The preponderance of the evidence is against finding that the Veteran currently has bronchiectasis and/or COPD that is related to active service or events therein, to include asbestos exposure.

3. The appellant does not have an asbestos related illness. 


CONCLUSION OF LAW

Bronchiectasis, claimed as COPD with bronchiectasis, was not incurred or aggravated during service, nor may it be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1131, 1131, 1137, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

Here, the RO provided the required notice in a letter sent to the Veteran in August 2010.  This letter informed the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess v. Nicholson, 19 Vet.App. 473 (2006).  

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran. Specifically, the record contains the Veteran's service treatment records, private medical records, and VA examination reports.

As noted, the Veteran's claim was remanded for additional development in December 2013. A review of the record reveals that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required). The Veteran and his representative have not contended otherwise.

Specifically, pursuant to the Board's remand, the Veteran was afforded a VA examination in January 2014. The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  Supporting rationale was also provided for the opinion proffered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

Based on the above, the Board concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise. 

The Board observes that the January 2014 VA examiner cited to a May 2013 primary care record which has not been associated with the Veteran's claims file. The Board notes, however, that the absence of this treatment record has not resulted in any prejudice to the Veteran because: (1) the examiner copied the entire assessment, plan, and lung test results into the examination report; (2) the treatment notes that the lungs were normal, and the examiner stated that the note was silent for any lung or lower respiratory/pulmonary disease or signs/symptoms; (3) the Board is not relying on the treatment record and, in fact, has acknowledged that the Veteran has a current disease; and (4) the VA examiner did not rely on the treatment record in the formation of his opinion.  As a result, there is no harm to the Veteran in the Board proceeding to a decision. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  

I. Joint Motion

In the September 2013 Joint Motion, the parties agreed that the Board failed to comply with the duty to assist. Specifically, it was agreed that the December 2010 VA examination relied upon by the Board was inadequate. 

According to the Joint Motion, the December 2010 VA examination did not provide an adequate explanation as to what role the findings contained in private medical records played in the examiner's opinion.  Specifically, the relevant medical evidence cited in Joint Motion included a June 2006 private CT scan findings of patchy small infiltrates and bronchiectasis; a March 2004 private treatment note of "probable interstitial lung disease;" an April 2004 CT scan finding of atelectasis without interstitial lung disease; a December 2007 treatment record showing a diagnosis of bronchiectasis (COPD); and a July 2010 private opinion indicating the Veteran's bronchiectasis might be related to asbestos exposure. 

Additionally, the Joint Motion noted that the December 2010 VA examiner did not obtain an x-ray or CT scan and it was unclear what radiologic evidence the VA examiner relied upon in the formation of her opinion.  As a result, the Joint Motion asked that a VA examiner be requested to address whether there is radiographic evidence of parenchymal lung disease, and pointed out that it was unclear whether more recent radiologic testing might reveal lung disease consistent with the Veteran's in-service asbestos exposure.

Following the Joint Motion, the Board remanded the Veteran's claim in order to schedule him for a new VA examination.  As discussed above, this was accomplished in January 2014.  The Board has found that the January 2014 VA examination is adequate for adjudication purposes.  

With regard to the specific issues raised by the Joint Motion, the examiner cogently explained that the private medical evidence, to include the CT reports and treatment records, indicates that the Veteran's lung disability is the result of remote lung infections and not his in-service asbestos exposure.  Further, it was noted that this evidence "documents the stability of the radiographic findings and the absence of related chronic clinical illness (no chronic lung disease)." 

While the Joint Motion noted that the prior VA examiner did not obtain an x-ray or CT scan, the January 2014 VA examiner documented that the Veteran declined to undergo radiologic testing.  Nevertheless, the examiner noted that this should not impede determination of his claim since there is no clinical indication to subject the Veteran to radiation exposure.  Specifically, it was noted that the multiple CT scans of record and the July 2010 private treatment record note have shown stable findings and the Veteran reported to the VA examiner that his symptoms "have 'not really' changed" since 2000. 

While cognizant that the examination report does not expressly address whether there was radiographic evidence of parenchymal lung disease, the examiner clearly reviewed the radiographic evidence of record and determined that the Veteran did not have an asbestos-related illness. 

Moreover, while the examiner commented on the evidence cited in the January 2014 remand instructions and in the Joint Motion, the Board observes that the Court has held that an examiner is not required to discuss all medical evidence favorable to the appellant.  See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); Acevedo v. Shinseki, 25 Vet.App. 286, 293 (2012); see also Moore v. Nicholson, 21 Vet.App. 211, 218 (2007) ("The medical examiner provides a disability evaluation and the rating specialist interprets medical reports in order to match the rating with the disability."), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed.Cir.2009).

II. Law and Regulations

In general, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

Certain chronic disabilities, to include bronchiectasis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C.A. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Although there is no specific statutory or regulatory guidance regarding claims for residuals of asbestos exposure, VA has several guidelines for compensation claims based on asbestos exposure. See M21-1MR, IV.ii.2.C.9; and M21-1MR, IV.ii.1.H.29. In addition, an opinion by the VA General Counsel discussed the provisions of M21-1 regarding asbestos claims and, in part, concluded that medical nexus evidence was needed to establish a claim based on in-service asbestos exposure. VAOPGCPREC 4-00; 65 Fed. Reg. 33422 (2000).

Essentially, VA must determine whether military records demonstrate evidence of asbestos exposure during service; whether there was pre-service, post-service, occupational, or other asbestos exposure; and whether there is a relationship between asbestos exposure and the claimed disease.

III. Analysis

The Veteran contends that he has a respiratory disability related to in-service asbestos exposure.  See, e.g., the January 2011 notice of disagreement.

The Board notes that the Veteran is not alleging that his disability is a result of combat.  As a result, the combat presumption is not for application in this case.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013).

Upon review, the Veteran's service treatment records do not show a chronic respiratory disability.  On examination in October 1958, prior to discharge, the Veteran's chest x-ray was within normal limits. The lungs and chest were reported as normal on clinical evaluation.

While the Veteran's service treatment records do not document any complaints or treatment for a lung disability, the Veteran has repeatedly stated that he was exposed to asbestos while on active duty. 

Department of Veterans Affairs Asbestos Claims Memorandum (May 13, 2002) indicates that the probability of asbestos exposure for a seaman or a gunner's mate is "minimal." Regardless, a review of the claims folder shows that the RO conceded probable asbestos exposure in this case.  See November 2010 VA examination request and the July 2012 statement of the case. Considering the Veteran's service aboard a Navy vessel, the Board also concedes asbestos exposure during service.

While the Board finds that exposure has been demonstrated, the Veteran does not appear to contend that a lung or asbestos related disability manifested during his period of active service or that his respiratory symptoms began at that time and continued to date.  Rather, the Veteran contends that he was exposed to asbestos during military service and that his current disability, which manifested years later, is related to such exposure.

As noted, there is no evidence of any chronic respiratory disability or treatment therefore during active service; and there is no evidence of bronchiectasis manifested to a compensable degree within one year following discharge from service.  

Indeed, the first evidence of a respiratory disability comes from a March 2004 private treatment record which diagnosed a "history of bronchiectasis" and "probable interstitial lung disease as per CT scan report."  The Board notes that the record also includes an October 2004 CT report which identified patchy infiltrates in the upper right and left lobes and noted that this did not represent a significant change from a prior CT scan of May 16, 2003.  The May 2003 CT scan, however, is not of record.  

As a result, service connection on a presumptive basis as a chronic disease is therefore not warranted. 38 C.F.R. §§ 3.307, 3.309(a).

In December 2007, the Veteran returned to his pulmonologist (Dr. S.A.) for a follow-up visit. He was complaining of some shortness of breath and cough. He was started on antibiotics and a short course of Prednisone. Additional testing was scheduled.

The Veteran underwent a CT scan approximately 2 days later which showed bilateral bronchiectasis. Pulmonary function tests (PFTs) at that time showed (1) small airway disease; (2) normal total lung capacity; and (3) normal diffusion capacity. A bronchodilator study was not done.

In July 2010, the Veteran returned to Dr. S.A. for a follow-up visit. The physician noted that the exact reason for bronchiectasis was not clear and that the CAT scan film has mentioned that he has bronchiectasis in the anterior segment of the left upper lobe, anterior segment of the right lower lobe, and right middle lobe. The physician further stated:

In fact I asked at that time that there was a concern whether he has some exposure to asbestos. He had repeated PFTs done; one in 12/2007 showed essentially normal except some smaller airway disease.

He claims to have some exposure to asbestos while he was in navy ship. The bronchiectasis can be secondary to that is a possibility. [Sic]

The Veteran underwent a VA examination in December 2010.  As discussed in detail above, the parties have agreed that this examination was inadequate.  A separate VA examination and opinion was obtained in January 2014.

After a review of the claims file and a clinical examination, the January 2014 VA examiner opined that "it is less likely as not (less than 50 percent probability) that the Veteran's bilateral, stable, pulmonary infiltrates on CT, felt by radiologist to be [consistent with] bronchiectasis (claimed as COPD with bronchiectasis) is related to the Veteran's presumed asbestos exposure during service."  It was also determined to be "less likely as not that there is any relationship between these radiographic abnormalities and military service, to include asbestos exposure." 

The examiner explained that the Veteran's DCLO test results - a sensitive indicator of asbestos related lung disease - was normal and identical to the 2010 test results.  The examiner also cited to medical treatise articles which support this position and note that "the earliest physiologic abnormalities detected in asbestos-exposed patients are reductions in the DLCO." 

Instead, the examiner noted that the Veteran's test results which were felt by his radiologist to be consistent with "bronchiectasis are most likely due to remote lung infections which occurred either before or after military service."  In rendering this opinion, the examiner cited to a medical treatise article which states that bronchiectasis shares many clinical features with COPD and "there are numerous etiologies that can induce or contribute to the pathophysiologic processes that result in bronchiectasis" which include pulmonary infections.

It was also noted his cough the cough is the result of his postnasal drainage which is not a symptom of asbestos exposure. 

To the extent it is claimed that there is an asbestos related illness, the preponderance of the evidence establishes that that the Veteran does not have such an illness. 

At this juncture, it is important to note that the Board has the authority to 'discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence.' Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment. See Obert v. Brown, 5 Vet.App. 30 (1993), and Colvin v. Derwinski, 1 Vet.App. 171 (1991).

In this case, the Board places greater weight of probative value on the VA examiner's opinion than the opinion of the Veteran and his private physician who provided no rational for their conclusion. See Bloom, supra.

On review, the Board finds the VA medical opinion more probative than the private medical record from Dr. S.A and the appellant. In making this determination, the Board acknowledges that Dr. S.A. appears to be a pulmonary specialist. He essentially stated that it was a 'possibility' that bronchiectasis 'can be secondary' to in-service asbestos exposure. This statement, however, is speculative. See Bostain v. West, 11 Vet.App. 124, 127-28, quoting Obert v. Brown, 5 Vet.App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not,' and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet.App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ('may or may not' language by physician is too speculative). 

In short, the January 2014 VA examiner provided detailed reasons and bases for her opinion that included citations to examination results and medical literature, in contrast, the opinion from Dr. S.A. included speculative language and did not provide any rationale.  As such, the statement from Dr. S.A. is afforded less probative weight than that of the VA examiner. 

The Board has also considered the Veteran's sincere belief that his current respiratory problems are related to asbestos exposure while he served in the Navy and acknowledges his statements that his pulmonologist told him his respiratory problems were related to asbestos exposure. To the extent that he is competent to report what his physician told him, the Veteran appears to be referring to the statement in the July 2010 private medical record. As discussed above, the Board found this statement of little probative value. Here, we accord the lay evidence no greater probative value that the medical opinion upon which it was based. As with the private opinion, the Veteran's statement lacks underlying reasoning.

Accordingly, the Veteran's statement is accorded little probative value. In summary, the more probative evidence of record indicates that the Veteran's current respiratory complaints are not related to active military service or events therein, to include asbestos exposure.

Finally, as alluded to above, the Veteran reported to the January 2014 VA examiner that he experienced pneumonia as a child and the examiner indicated that the CT findings are the result of remote infections that occurred before or after the Veteran's service.  

While not argued by the Veteran, the Board will briefly note that his entrance examination did not identify a lung disorder and his self-reported medical history recorded in the January 2014 VA examination is insufficient to rebut the presumption of soundness. 

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. 38 C.F.R. § 3.102.


ORDER

Service connection for a respiratory disorder, claimed as COPD with bronchiectasis, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


